Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on July 30, 2019. Claims 1-10 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Xu, CN 103968830 A (herein referred to as Xu) in view of Rikoski, WO 2014145017 A2 (herein referred to as Rikoski).

6.	Regarding claim 1, Xu discloses acquiring latitude and longitude and time information of the water surface monitoring platform (Paragraph 0031), sending the latitude and longitude and time information of the water surface monitoring platform to the deep-sea vehicle in an underwater acoustic communication manner (Paragraphs 0031 and 0035), decoding the communication information by the deep-sea vehicle, to acquire the latitude and longitude and time when the water surface monitoring platform transmits the communication information (Paragraphs 0024 and 0035; *Examiner notes that ‘decode’ is being interpreted as receiving complete information; communication information is not being encrypted so there would be no need to ‘decode’), acquiring a time when the deep-sea vehicle receives the communication information (Paragraph 0024), obtaining a transmission delay according to the time when the water surface monitoring platform transmits the communication information and the time when the deep-sea vehicle receives the communication information (Paragraph 0024), preliminarily estimating an azimuth angle of the water surface monitoring platform relative to the deep-sea vehicle according to a track of the deep-sea vehicle and a track of the water surface monitoring platform in a preceding period of time (Paragraphs 0022 and 0024, the relative azimuth can be obtained through calculation based on the relative distance and direction, time registration allows multiple data points to be logged), determining a precise azimuth angle of the water surface monitoring platform relative to the deep-sea vehicle according to a communication signal received by the deep-sea vehicle and the azimuth angle (Paragraph 0034), and calculating absolute position information of the deep-sea vehicle according to the relative position information and the latitude and longitude information of the water surface monitoring platform (Paragraph 0048).

Xu also discloses determining relative position information of the deep-sea vehicle relative to the water surface monitoring platform according to the transmission delay, and the precise azimuth angle information (Paragraph 0049), but fails to disclose using depth information for determining the relative position information. However, Rikoski teaches a depth sensor and the rationale for modifying the invention of Xu is shown in the preceding paragraph.

	Regarding claim 2, Xu further discloses the latitude and longitude information being obtained in real-time through a GPS (Paragraph 0046; mothership is above water, so GPS data can be obtained real-time).

	Regarding claim 3, Xu further discloses preliminarily estimating a relative azimuth angle between the deep-sea vehicle and the water surface monitoring platform through prior information of the track of the deep-sea vehicle and prior information of a known track of the water surface monitoring platform (Paragraphs 0022 and 0024; see similar reasoning in claim 1), and presetting, according to the relative azimuth angle, a beam direction of an acoustic positioning system transducer array in the deep-sea vehicle to make the beam direction point to the direction of the water surface monitoring platform (Paragraph 0048; multi-beam forward looking sonar uses the mothership as a target, sonar is directional capable and needs to be directed towards a target to work).

Claims 6-8 correspond in scope to claims 1-3 and are similarly rejected. 

7.	Claim 4 and 9 are rejected under 35 U.S.C. 103 as being obvious over Xu in view of Rikoski, and further in view of Tu, US 20180321680 A1, herein referred to as Tu.

8.	Regarding claim 4, Xu discloses obtaining an azimuth angle using a propagation time of an acoustic communication (Paragraphs 0048), but fails to disclose using a narrow-band subspace method to process the azimuth angle. However, Tu discloses a communication link utilizing narrow band communication for an underwater drone system (Paragraph 0065). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Xu in view of Rikoski to include narrow-band communication as narrow-band communication has a benefit of allowing better filtering of noise and greater range. The motivation to do this would be to, as stated above, create a communication signal that can easily be filtered to remove noise and can transmit to much larger ranges.

Claim 9 corresponds in scope to claim 4 and is similarly rejected. 

9.	Claim 5 and 10 are rejected under 35 U.S.C. 103 as being obvious over Xu in view of Rikoski, and further in view of Jobst et al., ‘Coherence Estimates for Signals Propagated through Acoustic Channels with Multiple Paths’, The Journal of the Acoustical Society of America 65, 622 (1979); doi: 10.1121/1.382497, herein referred to as Jobst.

10.	Regarding claim 5, Xu discloses using an azimuth angle, transmission delay, and transmission time for determining the relative position of the UUV (Paragraphs 0036, 0048, 0049), a depth sensor (Xu in 

Claim 10 corresponds in scope to claim 5 and is similarly rejected. 


Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664